Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election / Restrictions

Restriction of the following inventions is required under 35 U.S.C. 121:

Claim 1 is drawn to a vehicle computer, comprising: a server communication module for communicating with a server and 5receiving at least one deal; and a blockchain mining module for maintaining a blockchain and adding a block based on the at least one deal, classified in G06Q 10/08355. 

II. 	Claims 2 and 4 - 11 are drawn to a vehicle comprising: at least one information source selected from the group consisting of: a 10microphone; a camera; a CANBUS interface module; an environmental sensor; a personal data collector; and a human physical data collector; a data aggregation and fusion module for aggregating and fusing the data received from the at least one information source; a data categorization and organization module for categorizing the data; 15and vehicle storage for storing the data, wherein the data is to be provided as part of a deal, wherein the deal is maintained in a blockchain., classified in H04L 63/0428. 

III. 	Claims 3 and 12 - 20 are drawn to a system for trading information, comprising: 20a server computing platform configured for: interacting with at least one client computing platform and receiving a request or an offer for information trading; matching the request and the offer for information trading, thereby forming an information trading deal between an 25information provider and an information consumer; and at least one second computing platform adapted to be installed within a vehicle, the at least one second computing platform configured to manage a blockchain, in which a block is associated with the information trading deal and a method for trading information, comprising: receiving a request and response from a provider, a consumer or a trader to trade information; matching the request and response to obtain an information trading deal; 25and providing details of the information trading deal to a computing platform adapted to be installed within a vehicle, the at least one computing platform configured to manage a blockchain comprising a block associated with the information trading deal, classified in CPC G06Q 30/0611.

        The inventions are distinct, each from other because of the following reasons: 
Inventions I and II, I and III, and, II and III are related as combination and subcombination. Inventions in these relationships are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations. 

   With respect to Inventions I and II, the combination as claimed does not require the particulars of the subcombination as claimed because as claimed, Invention I consisting of steps A and B (see attached chart) does not require steps C, D, E, F and G of Invention II (see attached chart). The subcombination has separate utility insofar as it involves a system for the management of the data received from an information source. See MPEP § 806.05(c).

  With respect to Inventions I and III, the combination as claimed does not require the particulars of the subcombination as claimed because as claimed, Invention I consisting of steps A and B (see attached chart) does not require steps H, I, and J of Invention III (see attached chart). The subcombination has separate utility insofar as it involves a system and method for forming an information trading deal and associating it with a blockchain block. See MPEP § 806.05(c).

    With respect to Inventions II and III, the combination as claimed does not require the particulars of the subcombination as claimed because as claimed, Invention II consisting of steps C, D, E, F and G (see attached chart) does not require steps H, I, and J of Invention III (see attached chart). The subcombination has separate utility insofar as it involves a system and method for forming an information trading deal and associating it with a blockchain block. See MPEP § 806.05(c).

    The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

 Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

Group I would require a search in G06Q 10/08355, along with a unique text search due to the distinct subject matter;

 Group II would not be searched as above and would require a search in CPC H04L 63/0428, along with a unique text search due to the distinct subject matter; and

 Group III would not be searched as above and would require a search G06Q 30/0611, along with a unique text search due to the distinct subject matter.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a single invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

    Applicant is reminded that that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE PROIOS whose telephone number is (571)272-4573.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEORGE N. PROIOS/Examiner, Art Unit 3694   

/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        5/20/2022